DETAILED ACTION
Status of the Application
	Claims 165, 170-204 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment of claims 165, 170-198, addition of claims 199-204, and amendments to the specification as submitted in a communication filed on 12/22/2021 is acknowledged.
New claims 199-204 are directed to the previously examined invention.  Claims 165, 170-204 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the title is hereby withdrawn in view of Applicant’s amendment. 
The previous objection to the specification for not complying with sequence rules is hereby withdrawn by virtue of Applicant’s amendments.  

Priority
Upon a cursory review of the priority applications, it was found that while the polypeptide of SEQ ID NO: 120 was first disclosed in 62/815,173 filed on 03/07/2019 in Fig. 6L (Cas12J_10000286_53) and Fig. 6O (Cas12J_10000506_8), the first mention of a sequence associated with a PAM (e.g., NTTN) is found in 62/907,422 filed on 09/27/2019.  Furthermore, the polynucleotide of SEQ ID NO: 139 was first disclosed in PCT/US2020/021213 filed on 03/05/2020 and the polypeptides of SEQ ID NO: 49-50 were first disclosed in 62/815,173 filed on 03/07/2019 (paragraph [0117]). No disclosure of a subgenus of variants of the polypeptide of SEQ ID NO: 120 having the sequence MIK at the N-terminus has been 09/27/2019, the priority date of claims 175-176  is the filing date of PCT/US2020/021213, 03/05/2020, and the priority date of claim 174 is the filing date of the instant application, 4/8/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2021 and 12/17/2021 acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 165 is objected to due to the recitation of “…b) a recombinant guide nucleic acid comprising a crRNA, wherein the crRNA i) hybridizes with…and ii) binds to the polypeptide…..the target nucleic acid, wherein the target nucleic acid….”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “…b) a recombinant guide nucleic acid comprising a crRNA, and c) a target nucleic acid, wherein the target nucleic acid comprises…..(PAM)…..wherein T is thymine and N is any nucleotide, and wherein the crRNA i) hybridizes with…and ii) binds to the polypeptide”.  Appropriate correction is required. 
Claim 187 is objected to due to the recitation of “…a) at least one nucleic acid encoding i) a polypeptide….and ii) a recombinant guide RNA comprising a crRNA that hybridizes  with a target….present in a target nucleic acid in the eukaryotic cell….and b) said target nucleic acid, wherein the target …; wherein the T is thymine and N is any nucleotide”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “…a) at least one nucleic acid encoding i) a polypeptide….and ii) a recombinant guide RNA comprising a crRNA; and b) a target nucleic acid, wherein the target……comprises a….(PAM) comprising….; wherein the T is thymine 
Claim 197 is objected to due to the recitation of “group consisting of: a mammalian cell….and a….stem cell”.  It is suggested the colon between the terms “consisting of” and “a mammalian cell” be deleted. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 165, 170-195, 197-204 are rejected and claim 196 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment. 
Claims 165 and 187 (claims 170-186, 188-204 dependent thereon) are indefinite in the recitation of “hybridizes with a target sequence present in a target nucleic acid in…” for the following reasons.  A nucleotide sequence is a graphical representation of the order in which nucleotides are arranged in a nucleotide molecule.  Since hybridization occurs among nucleic acid molecules, it is unclear as to how crRNA can hybridize to a sequence.  If the intended limitation is “hybridizes with a target nucleic acid in the eukaryotic cell”, the claim should be amended accordingly.  The Examiner will use the interpretation above for examination purposes. Correction is required. 
Claim 187 (claims 188-198, 204 dependent thereon) is indefinite in the recitation of “said target nucleic acid, wherein the target nucleotide acid comprises…” because there is no antecedent basis for “the” target nucleotide acid.  If the intended limitation is “wherein the target nucleic acid comprises….”, the claim should be amended accordingly.  The Examiner will use the interpretation above for examination purposes. Correction is required. 
Claim 194 is indefinite in the recitation of “…cell of claim 187, comprising wherein the eukaryotic cell comprises a DNA donor template” for the following reasons.  The term is completely unclear and confusing because one cannot determine how the eukaryotic cell of claim 187 comprises 
Claim 200 is indefinite in the recitation of “wherein the PAM is 5’ of the target sequence of a non-complementary strand of the target nucleic acid” for the following reasons.  The term “a non-complementary strand of the target nucleic acid” implies that there is more than one non-complementary strand of a nucleic acid.  Therefore, it is unclear as to which is the non-complementary strand where the PAM should be.  In addition, even if one assumes that the claim refers to the strand of a double stranded target DNA that does not hybridizes to crRNA, it is unclear if the PAM is located upstream from the 5’ end of target sequence.   For examination purposes, it will be assumed that claim 200 requires the PAM to be in the strand of the target nucleic acid that does not hybridize to the crRNA.  Correction is required.  
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claim 174 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection necessitated by amendment.
	Claim 174 as submitted in a communication filed 12/22/2021 have been amended so that it requires a subgenus of variants of the polypeptide of SEQ ID NO: 120 that have at least 95% sequence identity with the polypeptide of SEQ ID NO: 120 and also have the amino acid sequence MIK at the N-terminus. 
In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).  Therefore, a statement in the specification providing support for a genus, does not inherently provide support for a subgenus or species within the genus.   Instead, the specification must show an indication that a specific subgenus or species in a genus is intended to be a preferred embodiment of the invention.  Thus, there is no indication that eukaryotic cells that comprise a genus of variants of the polypeptide of SEQ ID NO: 120 having at least 95% sequence identity with the polypeptide of SEQ ID NO: 120 as well as the sequence MIK at the N-terminus, were within the scope of the invention as conceived by Applicant at the time the application was filed.  Accordingly, Applicant is required to cancel the new matter in response to this Office action.  

Claims 165, 170-171, 173-189, 191-198 remain rejected and claims 199-204 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  New grounds of rejection as they relate to new claims 199-204 are necessitated by amendment
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 199-204 for the reasons of record and those set forth below.
Applicant argues that claims 172 and 190 were not included in this rejection and that the recitation of claims 172 and 190 have been incorporated into claims 165 and 187, respectively. Therefore, Applicant concludes that the rejection should be withdrawn. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 165, 170-171, 173-189, 191-198 or avoid the rejection of new claims 199-204. New claims 199-204 are directed to the eukaryotic cell of either claim 165 or claim 187, wherein the polypeptide comprises a RuvC nuclease domain, or wherein the guide nucleic acid  comprises a modified sugar moiety or a phosphorothioate linkage. While claims 172 and 190 require a polypeptide that comprises an amino acid sequence 100% identical to SEQ ID NO: 120, or a nucleic acid that encodes a polypeptide that comprises an amino acid sequence 100% identical to SEQ ID NO: 120, claims 165 and 187 have not been amended to incorporate the limitations of claims 172 and 190, respectively, as asserted by Applicant.  Claims 165 and 187 have been amended to require a polypeptide that comprises an amino acid sequence at least 95% identical to SEQ ID NO: 120, or a nucleic acid encoding a polypeptide that comprises an amino acid sequence at least 95% identical to SEQ ID NO: 120.  Claims 170-171, 188, 189 require a polypeptide that comprises an amino acid sequence at least 98%-99% identical to SEQ ID NO: 120, or a nucleic acid encoding a polypeptide that comprises an amino acid sequence at least 98%-99% identical to SEQ ID NO: 120. Therefore, claims 165, 170-171, 173-189, 191-198, 199-204 are not limited to the scope of claims 172 or 190 but rather require variants of the polypeptide of SEQ ID NO: 120, or nucleic acids encoding variants of the polypeptide of SEQ ID NO: 120, wherein the variants can have any function.  While one could argue that variants of the polypeptide of SEQ ID NO: 120 having an amino acid sequence at least 95% identical to SEQ ID NO: 120, wherein the variants have nuclease activity are adequately described, variants of the polypeptide of SEQ ID NO: 120 having any function, wherein the variants have the recited % sequence identity are not. Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claims is adequately described. 

Claims 165, 170-171, 173-189, 191-198 remain rejected and new claims 199-204 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) a cell that comprises the polypeptide of SEQ ID NO: 120, and a recombinant guide RNA that comprises a crRNA that hybridizes with a target nucleic acid in said cell, and (ii) a cell that comprises a nucleic acid that encodes the polypeptide of SEQ ID NO: 120, and a nucleic acid that encodes a recombinant guide RNA that comprises a crRNA that hybridizes with a target nucleic acid in said cell, does not reasonably provide enablement for (a) a cell that comprises a protein having any function which is a variant of the polypeptide of SEQ ID NO: 120, and a recombinant guide RNA that comprises a crRNA that hybridizes with a target nucleic acid in said cell, and (b) a cell that comprises a nucleic acid that encodes a protein having any function, which is a variant of the polypeptide of SEQ ID NO: 120,  and a nucleic acid that encodes a recombinant guide RNA that comprises a crRNA that hybridizes with a target nucleic acid in said cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. New grounds of rejection as they relate to new claims 199-204 are necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 199-204 for the reasons of record and those set forth below.
Applicant argues that claims 172 and 190 were not included in this rejection and that the recitation of claims 172 and 190 have been incorporated into claims 165 and 187, respectively. Therefore, Applicant concludes that the rejection should be withdrawn. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 165, 170-171, 173-189, 191-198 or avoid the rejection of new claims 199-204. New claims 199-204 are directed to the eukaryotic cell of either claim 165 or claim 187, wherein the polypeptide comprises a RuvC nuclease domain, or wherein the guide nucleic acid  comprises a modified sugar moiety or a phosphorothioate linkage. While claims 172 and 190 require a polypeptide that are not limited to the scope of claims 172 or 190 but rather require variants of the polypeptide of SEQ ID NO: 120, or nucleic acids encoding variants of the polypeptide of SEQ ID NO: 120, wherein the variants can have any function.  While one could argue that variants of the polypeptide of SEQ ID NO: 120 having an amino acid sequence at least 95% identical to SEQ ID NO: 120, wherein the variants have nuclease activity are enabled by the teachings of the specification and/or the prior art, variants of the polypeptide of SEQ ID NO: 120 having any function, wherein the variants have the recited % sequence identity are not.  It is noted that the specification is silent with regard to how to use eukaryotic cells that have or express variants of the polypeptide of SEQ ID NO: 120 that do not have nuclease activity.  
As indicated in the prior Office action, the total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants of the polypeptide of SEQ ID NO: 120 that have 95% sequence identity with the polypeptide of SEQ ID NO: 120 that result from substitutions is 717!x1936/(717-36)!/36!  or 7.5x10106 variants (A = 36 = 0.05x717, N = 717).  One of skill in the art would have to test an essentially infinite number of variants to determine the activity of each of these variants and determine how to use eukaryotic cells that have or express these variants.  That is not deemed routine experimentation.  

Claim Rejections - 35 USC § 102 (AIA )
Claims 165, 170-173, 175-183, 186-198 remain rejected and new claims 199-204 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US Publication No. 2020/0299659 published 9/24/2020; claims priority to PCT/US2019/032750 filed on 5/19/2019 and published as WO 2019/222555 on 11/21/2019; claims priority to provisional application 62/672,489 filed 5/16/2018; cited in the IDS).  Claims 175-176 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (WO 2019/222555 published 11/21/2019).  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 199-204 for the reasons of record and those set forth above.
Applicant argues that Cheng et al.  discloses generic PAM sequences and do not teach a PAM comprising 5’-NTTN-3’.  Applicant further argues that Cheng et al. fails to disclose SEQ ID NO: 318 in a eukaryotic cell with a guide RNA and a target nucleic acid comprising a PAM.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 165, 170-173, 175-183, 186-198 or avoid the rejection of claims 199-204.  In view of the amendments made to the claims, the priority given to claims 165, 170-173, 177-183, 186-198 is no longer the filing date of the instant application, 4/8/2021.  As such, these claims are no longer anticipated under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. as disclosed in US Publication No. 2020/0299659.  Claims 175-176, which have a priority date of 3/5/2020, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. as disclosed in WO 2019/222555, which is a parent of the US application that published as US Publication No. 2020/0299659. 
The Examiner acknowledges the amendments made to the claims.  However, the Examiner disagrees with Applicant’s contention that the teachings of Cheng et al. do not anticipate the instant claims as written/interpreted.  Claims 119-204 are directed to the eukaryotic cell of claim 165 or claim 
As previously stated, Cheng et al. teach eukaryotic cells, including mammalian cells, that comprise a CRISPR-Cas system and a target nucleic acid in said cells (page 12, fifth full paragraph; pages 44-45 in provisional application 489’; paragraphs [0019], [0030], [0164] of US Publication No. 2020/0299659). Cheng et al. teach that the CRISPR-Cas system comprises a nuclease that comprises SEQ ID NO: 318 and a recombinant guide RNA that comprises SEQ ID NO: 327 (page 6, lines 1-9 and page 118, Table 19 (3300001471 | JGI12712J15308_10000506_6) of provisional application ‘489).  The nuclease of SEQ ID NO: 318 comprises SEQ ID NO: 120 of the instant application, as shown in the alignment previously provided.  While it is agreed that Cheng et al. do not teach the polynucleotide of SEQ ID NO: 318, the claims require the guide RNA to comprise in part SEQ ID NO: 15 or SEQ ID NO: 139.  The claims do not require a polynucleotide that comprises SEQ ID NO: 318.  As stated in the prior Office action, the polynucleotide of SEQ ID NO: 327 of Cheng et al.  is identical to the polynucleotide of SEQ ID NO: 139 of the instant application and it is the complement of the polynucleotide of SEQ ID NO: 15 of the instant application as shown in the alignment previously provided.   
TTN-,  5’-CTTN-3’, 5’-TTTN-3’ or 5’-GTTN-3’  Since the nucleotide at the 5’ end of the motif recited in the claims, 5’-NTTN-3’,  can be a T, G, A, or C, the target nucleic acid of the claims is required to comprise 5’-ATTN-,  5’-CTTN-3’, 5’-TTTN-3’ or 5’-GTTN-3’.   Therefore, the target nucleic acids disclosed by Cheng et al. are no different from the target nucleic acids of the claims because both target nucleic acids would comprise the same motifs.  Therefore, for the reasons of record and those set forth above, the teachings of Cheng et al. anticipate the instant claims as written/interpreted.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103 (AIA )
Claims 184-185 remain rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Publication No. 2020/0299659 published 9/24/2020; claims priority to provisional application 62/672,489 filed 5/16/2018; cited in the IDS) in view of Gill et al. (US Publication No. 2018/0250339 published .  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claims 184-185 depend from claim 165 and reiterate the argument that Cheng et al. do not teach a PAM comprising 5’-NTTN-3’.  Applicant submits that Gill et al. do not cure the deficiencies of Cheng et al. and concludes that the combination of Cheng et al. and Gill et al. cannot render claims 184-185 obvious. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  As extensively discussed above, the teachings of Cheng et al. still anticipate claim 165. It is reiterated herein that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the CRISPR-Cas system of Cheng et al. in a  hematopoietic stem cell or a T cell as taught by Gill et al.   A person of ordinary skill in the art is motivated to use a hematopoietic stem cell or a T cell for the benefit of gene editing cells that can be used in gene therapy.   One of ordinary skill in the art has a reasonable expectation of success at introducing the CRISPR-Cas system of Cheng et al. in a hematopoietic stem cell or a T cell because Gill et al. teach the introduction of another CRISPR-Cas system in said cells.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Claims 165, 170-186 remain provisionally rejected and new claims 199-203 are provisionally 
Claims 187-198 remain provisionally rejected and new claim 204 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-166, 168 of copending Application No. 17/225,874 for the reasons of record.  New claim 204 is directed to the eukaryotic cell of claim 187, wherein the polypeptide comprises a RuvC nuclease domain. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  As previously indicated, the  nuclease of copending Application No. 17/225,874 that comprises SEQ ID NO: 120 has a single RuvC domain.  Therefore, the cell and population of cells of claims 187-198 and 204 of the instant application are deemed an obvious variation of the expression vector composition of claims 150-166, 168 of copending Application No. 17/225,874. 
Claims 165, 170-186 remain provisionally rejected and new claims 199-203 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-166 of copending Application No. 17/229,230 for the reasons of record.  New claims 119-203 
Claims 165, 170-198 remain provisionally rejected and new claims 199-204 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-166, 168-173 of copending Application No. 17/308,568 for the reasons of record.  New claims 119-204 are directed to the eukaryotic cell of claim 165 or claim 187, wherein the polypeptide comprises a RuvC nuclease domain, wherein the guide nucleic acid  comprises a 2’-O-methyl modified sugar moiety or a phosphorothioate linkage, or wherein the PAM sequence is located in the strand of the target nucleic acid that does not hybridizes to the crRNA.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  The specification of copending Application No. 17/308,568 discloses a guide nucleic acid that comprises the sugar moiety 2-O-methyl and a phosphorothioate linkage as preferred embodiments of the genus of guide nucleic acids in the claims.  As previously indicated, the  nuclease of copending Application No. 17/308,568 that comprises SEQ ID NO: 120 has a single RuvC domain.  Therefore, the cell and population of cells of claims 165, 170-198, 199-204 of the instant application are either anticipated and/or deemed an obvious variation of the cells, composition, nucleic acid and expression vectors of claims 150-166, 168-173 of copending Application No. 17/308,568.
Claims 165, 170-198 remain  provisionally rejected and new claims 199-204 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-179 of copending Application No. 17/229,272.  New claims 119-204 are directed to the eukaryotic cell of claim 165 or claim 187, wherein the polypeptide comprises a RuvC nuclease domain, wherein the guide nucleic acid  comprises a 2’-O-methyl modified sugar moiety or a phosphorothioate linkage, or wherein the PAM sequence is located in the strand of the target nucleic acid that does not hybridizes to the crRNA.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  The specification of copending Application No. 17/229,272 discloses a guide nucleic acid that comprises the sugar moiety 2-O-methyl and a phosphorothioate linkage as preferred embodiments of the genus of guide nucleic acids in the claims.  As previously indicated, the nuclease of copending Application No. 17/229,272 that comprises SEQ ID NO: 120 has a single RuvC domain.  Therefore, the cell and population of cells of claims 165, 170-198, 199-204 of the instant application are either anticipated and/or deemed an obvious variation of the cells, composition, nucleic acid and expression vectors of claims 150-179 of copending Application No. 17/229,272.
Applicant requests that all of these provisional rejections be held in abeyance until patentable subject matter is identified in the present application or in the copending applications. 
In view of the fact that no terminal disclaimer has been filed and no arguments traversing these rejections have been provided, these rejections are maintained for the reasons of record.

Claims 165, 170-186, 199-203 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-165, 167, 169 of copending Application No. 17/403,245.  This rejection is prompted by Applicant’s remarks in compliance with Applicant’s duty to disclose under 37 CFR § 1.56 and 1.2 stated on pages 8-9 of the response filed on 12/22/2021.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

Claims 150-165, 167, 169 of copending Application No. 17/403,245 are directed in part to a composition and a cell comprising said composition, wherein said composition comprises a nuclease that comprises SEQ ID NO: 120,  and a recombinant guide RNA that comprises a crRNA that hybridizes with a target nucleic acid in said cell, wherein the recombinant guide RNA comprises SEQ ID NO: 15 or SEQ ID NO: 139, wherein the nuclease comprises one or two nuclear localization signals (NLS) at the N- and/or the C-terminus of the nuclease, wherein the NLS comprises SEQ ID NO: 49 or SEQ ID NO: 50, wherein the cell further comprises a DNA donor polynucleotide, wherein the nuclease recognizes a TTN protospacer adjacent motif.  Since the NLS of SEQ ID NO: 49 and the NLS of SEQ ID NO: 50 are heterologous to the polypeptide of SEQ ID NO: 120, a nuclease that comprises the NLS of SEQ ID NO: 49 and/or the NLS of SEQ ID NO: 50 is a fusion protein that comprises a heterologous polypeptide.  The polypeptides of SEQ ID NO: 120, 49-50 of the instant application and copending Application No. 17/403,245 are identical.  The N-terminus sequence of SEQ ID NO: 120 comprises “MIKPTV”.  The polynucleotides of SEQ ID NO: 15 and 139 of and copending Application No. 17/403,245 are identical to 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 165, 170-186, 199-203 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 159 and 161 of copending Application No. 17/308,572.  This rejection is prompted by Applicant’s remarks in compliance with Applicant’s duty to disclose under 37 CFR § 1.56 and 1.2 stated on pages 8-9 of the response filed on 12/22/2021.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 165, 170-186, 199-203 of the instant application are directed in part to an eukaryotic cell, or a population of cells comprising said cell, wherein said cell comprises a polypeptide that comprises SEQ ID NO: 120, wherein said polypeptide comprises a single RuvC domain, a recombinant guide RNA that comprises a crRNA that hybridizes with a target nucleic acid in said cell, and a target nucleic acid that hybridizes with the crRNA, wherein said target nucleic acid comprises the PAM motif 5’-NTTN-3”, wherein the recombinant guide RNA comprises SEQ ID NO: 15 or SEQ ID NO: 139, wherein the nuclease comprises a nuclear localization signal (NLS) at the N- and/or the C-terminus of the nuclease, wherein the NLS can comprise SEQ ID NO: 49 or SEQ ID NO: 50, wherein the cell further comprises a DNA donor polynucleotide, wherein the nuclease can be part of a fusion protein that comprises a heterologous polypeptide, wherein the guide nucleic acid  comprises a 2’-O-methyl modified sugar moiety or a phosphorothioate linkage, and wherein the PAM motif is located in the strand of the target nucleic acid that does not hybridizes to the crRNA. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
Claims 159 and 161 of copending Application No. 17/308,572 are directed in part to a population of animal, rodent, HEK293, immune or T cells that have been modified by introducing into said cells a nuclease that comprises a RuvC domain and (b) a recombinant guide RNA that hybridizes to a target nucleic acid in said cells.  The specification as evidenced by claim 151 discloses a polypeptide comprising SEQ ID NO: 120 as a preferred embodiment of the genus of nucleases in the cells. SEQ ID NO: 120 in copending Application No. 17/308,572  is identical to SEQ ID NO: 120 in the instant application. The N-terminus sequence of SEQ ID NO: 120 comprises “MIKPTV”.   The specification as evidenced by claim 152 discloses that a preferred embodiment of the genus of  recombinant guide RNAs is a guide RNA that comprises SEQ ID NO: 15 or SEQ ID NO: 139.  The polynucleotides of SEQ ID NO: 15 and 139 of copending Application No. 17/308,572  are identical to the polynucleotides of SEQ ID NO: 15 and 139 of the instant application. The specification as evidenced by claim 155 discloses that a 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is in condition for allowance.
Applicant's remarks in compliance with Applicant’s duty to disclose under 37 CFR § 1.56 and 1.2 stated on pages 8-9 of the response filed on 12/22/2021 as well as Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 22, 2022